DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/16/2021 has been entered. Claims 10-33 are pending.
Examiner Response to Arguments
Applicant's arguments with respect to claims 10-33 have been considered but are moot in view of the new ground(s) of rejection. 
Examiner Response to Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 15, 18, 23, 25, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al (“A Distributed Comparison Algorithm for Train Inauguration Protocols over Ethernet”, E-PRODUCT E-SERVICE AND E-ENTERTAINMENT (IEEE), 2010 INTERNATIONAL CONFERENCE ON, IEEE), in view of Logue et al (US20140379817), in further view of Kubo et al (US20110051652), in further view of Fernandes et al (US20050286455), in further view of Ishimaru et al (JP2013059210A).

	Regarding claim 10, the cited reference Zeng teaches a communication apparatus for a carintegrated management system including a plurality of communication apparatuses connected to each other (Section II and Figure 1 disclose an architecture of TCN (include ECN (Ethernet Consist Network) and ETBNs (Ethernet Train Backbone Nodes) where ECN may be composed of one or more vehicles), each of the plurality of communication apparatuses being associated with a respective car or train formation (See Figure 1), the communication apparatus comprising: a processor (Figure 1 discloses a ETBNs (Ethernet Train Backbone Nodes)) configured to generate a destination address as a delivery destination of a packet to one respective car or train formation (See figure 2-4, Section II.B discloses once ETBN obtains its own Connectivity Vector, it broadcasts the ETBIP packet, which contains all that information needed by other ETBNs to determine the actual train Connectivity Table, by using broadcast IP address over the ETB. According to the ETBIP packets coming from other ETBNs, each one can compute its own Connectivity Table). However, the cited reference Zeng does not explicitly teach generate a destination address by use of a subnet identifier for identifying a subnet of a plurality of subnets, wherein each subnet is specific to a single respective car or train formation, wherein the destination address is different from an address for any of the plurality of communication apparatuses; and add information about the destination address to a routing table.
In an analogous art Logue teaches generate a destination address by use of a subnet identifier for identifying a subnet of a plurality of subnets, wherein each subnet is specific to a single respective car or train formation (¶0108-¶0110 disclose enabling addressed messages to be transmitted to desired endpoints, nodes may be assigned identification information (¶0108). Each node may be assigned a set of link-local addresses (LLA), one assigned to each network interface. These LLAs may be used to communicate with other nodes on the same network…In addition to LLAs, each node is assigned a unique local address (ULA) (¶0109). A unique local address (ULA) 1098 that may be used to address each node in the fabric. The ULA 1098 may be formatted as an IPv6 address format containing… a subnet ID 1102, the subnet ID 1102 includes 16 bits (¶0110). Claim 7 further discloses that the destination address indicates a destination device that is connected to the fabric network, wherein the destination address is formatted in a Unique Local Address format comprising: a subnet ID having 16 bits of data configured to identify a logical network in the fabric network in which the destination device is connected. Fig. 9 below discloses  a unique local address (ULA) 1098 that may be used to address each node where the ULA 1098 may be formatted as an IPv6 address format containing a subnet ID 1102 which 16 bits field.). 
	
    PNG
    media_image1.png
    215
    596
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Logue where inter-network routing is based on the subnet ID which identifies logical networks within the fabric (Logue, ¶0112 and ¶0115). Logue further discloses in ¶0117 that routing nodes may act as proxies to provide a connection between consumer devices and devices in periphery networks where routing nodes maintain a list of all periphery nodes in the fabric that are directly reachable. However, Logue does not explicitly teach wherein an address is different from an address for any of the plurality of communication apparatuses; and add information about the destination 

	In an analogous art Kubo teaches add information about the destination address to a routing table (¶0041 discloses in lines 1-4 that the source routing relay/receiving processor also updates the cache 
routing table by adding an entry consisting of a destination address).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Kubo to use routing tables for all packets transmission in a in network. However, Kubo does not explicitly teach wherein an address is different from an address for any of the plurality of communication apparatuses.
	In an analogous art Fernandes teaches wherein an address is different from an address for any of the plurality of communication apparatuses (¶0041 discloses that the HA module 135 takes advantage of the notion that the home agent 130 has a list of all of the mobile nodes 110 to which the packets must be tunneled… The HA module 135 encapsulates the original multicast packet in a new packet that includes a hop-by-hop extension header with a multi-destination list stored therein. A multi-destination list may include an identifier (such as an IP address or foreign IP address or care-of address) for one or more of the mobile nodes 110 to which a multicast packet should be delivered).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the
claimed invention to incorporate the method of Fernandes to efficiently handles multicast packets and avoid sending a separate multicast packet for each mobile node (Fernandes, ¶0041). However, the combination of Zeng, Kubo, Logue, and Fernandes does not explicitly teach in response to the communication apparatus being merged with other communication apparatuses, of the plurality of communication apparatuses, as a result of merger of the car or train formation associated with the communication apparatus with the car or train formation associated with the other communication apparatuses, generate a destination address.
	In an analogous art Ishimaru teaches in response to the communication apparatus being merged with other communication apparatuses, of the plurality of communication apparatuses, as a result of merger of the car or train formation associated with the communication apparatus with the car or train formation associated with the other communication apparatuses, generate a destination address (¶0003 discloses that the entire formation of vehicles is aggregated into one network, each device of each vehicle is assigned a unique address where the  plurality of vehicles constituting a train (¶0047)).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the
claimed invention to incorporate the method of Ishimaru where management of various control features of vehicles within the train is performed over a physical communication network throughout the train. As an example, door control on either side of the train can be managed over the communication network.

Regarding claim 15, the combination of Zeng, Logue, Kubo, Ishimaru, and Fernandes discloses all limitations of claim 10. Zeng further discloses a car integrated management system to which a plurality of 
communication apparatuses are connected (Fig. 2-4).
Regarding claim 18, the claim is drawn to a routing table update method performing substantially 
the same features of the method of claim 10. The claim is subject to the same rejection as claim 10.

Regarding claim 23, the claim is drawn to communication apparatus performing substantially the same features of the method of claim 10. Therefore the claim is subject to the same rejection as claim 10.

Regarding claim 25, the combination of Zeng, Logue, Kubo, Ishimaru, and Fernandes discloses all limitations of claim 23. Zeng further teaches the node is further configured to refer to information of entry from a TND (Train Network Directory) table (Section II.A discloses establishing a Connectivity Table for each ETBN. Section II.B discloses that the ETBN considers the topology has been set up. The ETBN shall set the own IP source address dependent on the ETBN address received during Connectivity Table computation). Logue further discloses the subnet identifier is included in the entry information (¶0108-¶0110 disclose enabling addressed messages to be transmitted to desired endpoints, nodes may be assigned identification information (¶0108). Each node may be assigned a set of link-local addresses (LLA), one assigned to each network interface. These LLAs may be used to communicate with other nodes on the same network…In addition to LLAs, each node is assigned a unique local address (ULA) (¶0109). A unique local address (ULA) 1098 that may be used to address each node in the fabric. The ULA 1098 may be formatted as an IPv6 address format containing… a subnet ID 1102, the subnet ID 1102 includes 16 bits (¶0110). Claim 7 further discloses that the destination address indicates a destination device that is connected to the fabric network, wherein the destination address is formatted in a Unique Local Address format comprising: a subnet ID having 16 bits of data configured to identify a logical network in the fabric network in which the destination device is connected).

Regarding claim 31, the combination of Zeng, Logue, Kubo, Ishimaru, and Fernandes discloses all limitations of claim 23. Zeng further discloses a car integrated management system to which a plurality of communication apparatuses are connected (Fig. 2-4).

Claims 11, 12, 16, 19, 20, 24, 26 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al (“A Distributed Comparison Algorithm for Train Inauguration Protocols over Ethernet”, E-PRODUCT E-SERVICE AND E-ENTERTAINMENT (IEEE), 2010 INTERNATIONAL CONFERENCE ON, IEEE), in view of Coen et al (WO2009000544A1), in further view of Kubo et al (US20110051652), in further view of Logue et al (US20140379817), in further view of Fernandes et al (US20050286455), in further view of Ishimaru et al (JP2013059210A).

Regarding claim 11, the cited reference Zeng teaches a communication apparatus for a car integrated management system including a plurality of communication apparatuses connected to each other (Section II and Figure 1 disclose an architecture of TCN (include ECN (Ethernet Consist Network) and ETBNs (Ethernet Train Backbone Nodes) where ECN may be composed of one or more vehicles), the communication apparatus comprising: a processor configured to generate a next hop address that indicates (See figure 2-4, Section II.B and Section II.C… the ETBN considers the topology has been set up. The ETBN shall set the own IP source address dependent on the ETBN address received during Connectivity Table computation). However, the cited reference Zeng does not explicitly teach generate a destination address as a delivery destination of a packet by use of a subnet identifier for identifying a subnet of a plurality of subnets, wherein each subnet is specific to a single respective car or train formation, wherein the destination address is different from an address for any of the plurality of communication apparatuses; translation table for translating Ethernet train backbones addresses to Ethernet Consist Network addresses; and add the destination address and the next hop address to a routing table. 
In an analogous art Coen teaches translation table for translating Ethernet train backbones addresses to Ethernet Consist Network addresses (End of Page 14 discloses the way how addresses are translatedbetween the Ethernet Consist Network and the Ethernet Train Backbone in the Train Switch).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the
claimed invention to incorporate the method of Coen because it is required to use proxies or Network Address Translation (NAT) techniques due to the private nature of the defined train address (Coen, Page 14). However, Coen does not explicitly teach generate a destination address as a delivery destination of a packet by use of a subnet identifier for identifying a subnet of a plurality of subnets, wherein each subnet is specific to a single respective car or train formation, wherein the destination address is different from an address for any of the plurality of communication apparatuses; and add the destination address and the next hop address to a routing table.
 	In an analogous art Kubo teaches add the destination address and the next hop address to a routing 
Table (¶0010 discloses in lines 6-7 adding information specifying the second node … to the header of the packet.¶0041 discloses in lines 1-4 that the source routing relay/receiving processor also updates the cache routing table by adding an entry consisting of a destination address).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the 
claimed invention to incorporate the method of Kubo where the destination address is address of the final destination node of the received packet (kubo, ¶0041). However, Kubo does not explicitly teach generate a destination address as a delivery destination of a packet by use of a subnet identifier for identifying a subnet of a plurality of subnets, wherein each subnet is specific to a single respective car or train formation, wherein the destination address is different from an address for any of the plurality of communication apparatuses.
In an analogous art Logue teaches generate a destination address as a delivery destination of a packet by use of a subnet identifier for identifying a subnet of a plurality of subnets, wherein each subnet is specific to a single respective car or train formation (¶0108-¶0110 disclose enabling addressed messages to be transmitted to desired endpoints, nodes may be assigned identification information (¶0108). Each node may be assigned a set of link-local addresses (LLA), one assigned to each network interface. These LLAs may be used to communicate with other nodes on the same network…In addition to LLAs, each node is assigned a unique local address (ULA) (¶0109). A unique local address (ULA) 1098 that may be used to address each node in the fabric. The ULA 1098 may be formatted as an IPv6 address format containing… a subnet ID 1102, the subnet ID 1102 includes 16 bits (¶0110). Claim 7 further discloses that the destination address indicates a destination device that is connected to the fabric network, wherein the destination address is formatted in a Unique Local Address format comprising: a subnet ID having 16 bits of data configured to identify a logical network in the fabric network in which the destination device is connected. Fig. 9 below discloses  a unique local address (ULA) 1098 that may be used to address each node where the ULA 1098 may be formatted as an IPv6 address format containing a subnet ID 1102 which 16 bits field.). 
	
    PNG
    media_image2.png
    215
    596
    media_image2.png
    Greyscale
 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Logue where inter-network routing is based on the subnet ID which identifies logical networks within the fabric (Logue, ¶0112 and ¶0115). However, Logue does not explicitly teach wherein the destination address is different from an address for any of the plurality of 
communication apparatuses.
	In an analogous art Fernandes teaches wherein the destination address is different from an address for any of the plurality of communication apparatuses (¶0041 discloses that the HA module 135 takes advantage of the notion that the home agent 130 has a list of all of the mobile nodes 110 to which the packets must be tunneled… The HA module 135 encapsulates the original multicast packet in a new packet that includes a hop-by-hop extension header with a multi-destination list stored therein. A multi-destination list may include an identifier (such as an IP address or foreign IP address or care-of address) for one or more of the mobile nodes 110 to which a multicast packet should be delivered).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the
claimed invention to incorporate the method of Fernandes to efficiently handles multicast packets and avoid sending a separate multicast packet for each mobile node (Fernandes, ¶0041). However, the combination of Zeng, Coen, Kubo, Logue, and Fernandes does not explicitly teach in response to the communication apparatus being merged with other communication apparatuses, of the plurality of communication apparatuses, as a result of merger of the car or train formation associated with the communication apparatus with the car or train formation associated with the other communication apparatuses, generate a destination address.
in response to the communication apparatus being merged with other communication apparatuses, of the plurality of communication apparatuses, as a result of merger of the car or train formation associated with the communication apparatus with the car or train formation associated with the other communication apparatuses, generate a destination address (¶0003 discloses that the entire formation of vehicles is aggregated into one network, each device of each vehicle is assigned a unique address where the  plurality of vehicles constituting a train (¶0047)).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the
claimed invention to incorporate the method of Ishimaru where management of various control features of vehicles within the train is performed over a physical communication network throughout the train. As an example, door control on either side of the train can be managed over the communication network.

Regarding claim 12, the combination of Zeng, Coen, Kubo, Logue, Ishimaru, and Fernandes teaches all limitations of claim 11, Zeng further teaches the processor is further configured to refer to information of entry from a TND (Train Network Directory) table (Section II.A discloses establishing a Connectivity Table for each ETBN. Section II.B discloses that the ETBN considers the topology has been set up. The ETBN shall set the own IP source address dependent on the ETBN address received during Connectivity Table computation). Logue further discloses the subnet identifier is included in the information of entry (¶0108-¶0110 disclose enabling addressed messages to be transmitted to desired endpoints, nodes may be assigned identification information (¶0108). Each node may be assigned a set of link-local addresses (LLA), one assigned to each network interface. These LLAs may be used to communicate with other nodes on the same network…In addition to LLAs, each node is assigned a unique local address (ULA) (¶0109). A unique local address (ULA) 1098 that may be used to address each node in the fabric. The ULA 1098 may be formatted as an IPv6 address format containing… a subnet ID 1102, the subnet ID 1102 includes 16 bits (¶0110). Claim 7 further discloses that the destination address indicates a destination device that is connected to the fabric network, wherein the destination address is formatted in a Unique Local Address format comprising: a subnet ID having 16 bits of data configured to identify a logical network in the fabric network in which the destination device is connected). 

Regarding claim 16, the combination of Zeng, Coen, Kubo, Logue, Ishimaru, and Fernandes discloses all limitations of claim 11. Zeng further discloses a car integrated management system to which a plurality of communication apparatuses are connected (Fig. 2-4).

	Regarding claim 19, the claim is drawn to a routing table update method performing substantially the same features of the method of claim 11. Therefore the claim is subject to the same rejection as claim 11.	
Regarding claims 20 and 26, the claims have the same scope of claim 12, therefore the claims are 
subject to the same rejection.

Regarding claim 24, the claims is drawn to communication apparatus performing substantially the 
same features of the method of claim 11. Therefore the claim is subject to the same rejection as claim 11.

Regarding claim 32, the combination of Zeng, Coen, Kubo, Logue, Ishimaru, and Fernandes discloses all limitations of claim 24. Zeng further discloses a car integrated management system to which a plurality of communication apparatuses are connected (Fig. 2-4).

Claims 13, 21, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al (“A Distributed Comparison Algorithm for Train Inauguration Protocols over Ethernet”, E-PRODUCT E-SERVICE AND E-ENTERTAINMENT (IEEE), 2010 INTERNATIONAL CONFERENCE ON, IEEE), in view of Coen et al (WO2009000544A1), in further view of Kubo et al (US20110051652), in further view of Logue et al (US20140379817), in further view of Fernandes et al (US20050286455), in further view of Ishimaru et al (JP2013059210A), in further view of Moleyar et al (US20050147111).

Regarding claim 13, the combination of Zeng, Coen, Kubo, Logue, Ishimaru, and Fernandes discloses all limitations of claim 12. However, the combination does not explicitly teach the processor is further configured to acquire information about an IP (internet protocol) port to be used for sending the packet to the communication apparatus at the next hop address.
In an analogous art Moleyar teaches the processor is further configured to acquire information about an IP (internet protocol) port to be used for sending the packet to the communication apparatus at the next hop address (¶0025 discloses in lines 16-19 that the address manager retrieves the port number stored with the destination MAC address for forwarding the packet to the intended destination (to next hop)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the 
claimed invention to incorporate the method of Moleyar where after receiving packet 1 on port 1, the packet is passed from the port controller to the Internet switching ASIC to determine the particular port (e.g., port 3) to transmit the packet for delivery to its intended destination (Moleyar, ¶0010).

Regarding claims 21 and 29, the claims have the same scope of claim 13, therefore the claims are subject to the same rejection.

Claims 14, 17, 22, 30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al (“A Distributed Comparison Algorithm for Train Inauguration Protocols over Ethernet”, E-PRODUCT E-SERVICE AND E-ENTERTAINMENT (IEEE), 2010 INTERNATIONAL CONFERENCE ON, IEEE), in view of Coen et al (WO2009000544A1), in further view of Kubo et al (US20110051652), in further view of Logue et al (US20140379817), in further view of Fernandes et al (US20050286455), in further view of Ishimaru et al (JP2013059210A), in further view of Moleyar et al (US20050147111), in further view of Kalusivalingam et al (US20120158942).

Regarding claim 14, the combination of Zeng, Coen, Kubo, Logue, Ishimaru, Fernandes, and 
Moleyar discloses all limitations of claim 13. However, the combination does not explicitly teach the 
processor is configured to add information about the IP port to the routing table.
In an analogous art Kalusivalingam teaches the processor is configured to add information about the IP port to the routing table (¶0059 discloses in lines 7-12, based on the forwarding-state information, the access switch 140 can add and/or append a header to the data packet having a destination address of 
the peripheral processing device 172 and the port 123).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Kalusivalingam to efficiently send the data packet from the source to destination.

Regarding claim 17, the combination of Zeng, Coen, logue, Kubo, Moleyar, Ishimaru, and Kalusivalingam discloses all limitations of claim 14. Zeng further discloses a car integrated management system to which a plurality of communication apparatuses are connected (Fig. 2-4).

Regarding claims 22 and 30, the claims have the same scope of claim 14, therefore the claims are 
subject to the same rejection.

Regarding claim 33, the combination of Zeng, Coen, Logue, Kubo, Moleyar, Ishimaru, and Kalusivalingam discloses all limitations of claim 30. Zeng further discloses a car integrated management system to which a plurality of communication apparatuses are connected (Fig. 2-4).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al (“A Distributed Comparison Algorithm for Train Inauguration Protocols over Ethernet”, E-PRODUCT E-SERVICE AND E-ENTERTAINMENT (IEEE), 2010 INTERNATIONAL CONFERENCE ON, IEEE), in view of Logue et al (US20140379817), in further view of Kubo et al (US20110051652), in further view of Fernandes et al (US20050286455), in further view of Ishimaru et al (JP2013059210A), in further view of Moleyar et al (US20050147111).

Regarding claim 27, the combination of Zeng, Logue, Kubo, Ishimaru, and Fernandes discloses all limitations of claim 23. kubo further discloses generate a next hop address that indicates an address of a transfer destination of the communication apparatus to which the packet is to be transferred from its own apparatus, by use of communication apparatus identification information to identify each of the communication apparatuses (¶0041 discloses in lines 1-4 that the source routing relay/receiving processor also updates the cache routing table by adding an entry consisting of a destination address). However, the combination does not explicitly teach acquire information about an IP (Internet Protocol) port to be used for sending the packet to the communication apparatus at the next hop address. In an analogous art Moleyar (¶0025 discloses in lines 16-19 that the address manager
 retrieves the port number stored with the destination MAC address for forwarding the packet to the 
intended destination (to next hop)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Moleyar to determine the particular port to transmit the packet for delivery to its intended destination (Moleyar, ¶0010).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al (“A Distributed Comparison Algorithm for Train Inauguration Protocols over Ethernet”, E-PRODUCT E-SERVICE AND E-ENTERTAINMENT (IEEE), 2010 INTERNATIONAL CONFERENCE ON, IEEE), in view of Coen et al (WO2009000544A1), in further view of Kubo et al (US20110051652), in further view of Logue et al (US20140379817), in further view of Fernandes et al (US20050286455), in further view of Ishimaru et al (JP2013059210A), in further view of Moleyar et al (US20050147111).

Regarding claim 28, the combination of Zeng, Coen, Kubo, Logue, Ishimaru, and Fernandes discloses all limitations of claim 24. However, the combination does not explicitly teach wherein the node is further configured to acquire information about an IP (Internet Protocol) port to be used for sending the packet to the communication apparatus at the next hop address.
In an analogous art Moleyar teaches wherein the node is further configured to acquire information 
about an IP (Internet Protocol) port to be used for sending the packet to the communication apparatus at the next hop address (¶0025 discloses in lines 16-19 that the address manager retrieves the port number stored with the destination MAC address for forwarding the packet to the intended destination (to next hop)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the 
claimed invention to incorporate the method of Moleyar where after receiving packet 1 on port 1, the packet is passed from the port controller to the Internet switching ASIC to determine the particular port (e.g., port 3) to transmit the packet for delivery to its intended destination (Moleyar, ¶0010).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Breton et al (US20060180709) which, discloses a method and system for train inauguration over an Internet Protocol (IP) based communication network where car and unit topology of the train is generated based on the network and configuration information, a NAT translation addresses are generated for fixed IP addresses of devices in the plurality of cars, and routing information is exchanged between routers to enable communication between devices in the train using the NAT translation addresses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner 

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462